DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed June 25, 2021 and November 11, 2021 have been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement Of Reasons For Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be
understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151, 1154 (Fed. Cir 2002). Therefore the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly almost
all the general terms in the claims may have multiple meanings. So where a claim term
‘is susceptible to various meanings,...the inventor's lexicography must prevail..." id.
Using these definitions for the claims, the claimed Invention was not reasonably found in the prior art.
	Prior art WO 2016077219 (Moffitt et al.) teaches a method for any community of interest to conduct secure exchange of encrypted data using a three-party security mechanism consisting of key masters, registries and cloud lockboxes. The registries establish unique identities, verify authenticity, and create directories of individuals, members, cloud lockboxes and other registries. The registries manage permissions lists communicated to the cloud lockboxes as well as detecting and halting anomalous activity. The key masters operated by members to manage keys for individuals, handle encryption and decryption and conduct key exchanges with other members. The cloud lockboxes manage file storage, retrieval and access control. Related application programming interfaces support multiple levels of integration and generate metadata specific to the needs of the community of interest. Community of interest establishes operating parameters including: selecting an encryption algorithm, establishing identity verification processes and selecting a security level. The design supports several other key features.
	Prior art US 20160335299 (Vemulapati et al.) teaches a system for key compression and cached-locking. A computer system can store database files or operating system files in a tree data structure. The system can store data or metadata as key-value pairs in nodes of the tree data structure. The keys in the key-value pairs can have a hierarchical structure, which may or may not correspond to the tree data structure. The system can compress the keys by reducing duplicated storage of shared portions of the keys. The system can use an index in a tree node to represent the hierarchical structure of the key-value pairs stored in that tree node. To access a value in a key-value pair, the system can identify the tree node to search, query the index in that tree node to locate the value, and then access the value at the indexed location.
	Prior art US 20140245025 (Fairless) teaches a system for providing secure data storage. A request may be transmitted for a requested container to a database, the request comprising a requested container identifier of the requested container. The database may comprise containers, wherein each container is identified by a container identifier and comprises at least one record, a container session key table configured to store the container identifiers of the containers, a container session key share table configured to store encrypted user keys, and a container session key table configured to store session key shares, wherein each session key share corresponds to at least one encrypted user key. The requested container may be received from the database, and the database may provide the requested container by using the container session key table to identify the requested container. An encrypted user key corresponding to the requested container may be received from the database, and the requested container and the encrypted user key may be transmitted to an application framework.
	For Independent claim 1,
	Since, no prior art was found to teach: “at least one memory; a plurality of lock nodes (nut) stored in the at least one memory, each of the lock nodes comprising: at least one of the lock nodes providing an output key which is a primary key for another of the lock nodes; and at least one flexible hierarchy object graph (FHOG) node stored in the at least one memory, the at least one FHOG node comprising: a FHOG input section including a plurality of FHOG key maps, each of the FHOG key maps being encrypted with a corresponding one of a plurality of primary FHOG keys, respectively, the FHOG key maps including a plurality of main FHOG keys; a FHOG variable lock section including an FHOG encrypted derived key, the FHOG encrypted derived key configured to be decrypted with a key derived from a logical operation on the plurality of main FHOG keys corresponding to the plurality of primary FHOG keys applied to the FHOG input section; and a FHOG output section including an encrypted reference set, the encrypted reference set configured to be decrypted with the FHOG derived key, the reference set comprising references to each of the nuts (eNcrypted Userdata Transit & Storage) that collectively define a reference based file system including the nut; wherein each key map includes at least one access attribute key, the input section further including at least one encrypted access role key, the at least one encrypted access role key configured to be decrypted by the at least one access attribute key, the at least one access role key configured to enable at least one operation on the data, wherein the at least one access role key is based on permissions associated with the designated primary key resulting in the particular key map” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective fling date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable and allowed it to be patented.
	For dependent claims 2-20, the claims are allowed due to their
dependency on allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437